Case 5:18-cr-OO799 Document 1 Filed in TXSD on 10/02/18 Page 1 of 2

AO 9l (Rev. ll/ll) Criminal Complaint

 

UNITED STATES DISTRICT CoURT

for the

Southem District of Texas

 

 

 

United States of America )
v.
Flor Beatriz COBAXIN-Almendra § Case No_
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
[, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 01, 2018 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Oj?”ense Descrz'ption
18 USC 1543 Whoever willfully and knowingly uses, or attempts to use, or fumishes to another for use

any such false, forged, counterfeited, mutilated, or altered passport or instrument
purporting to be a passport, or any passport validly issued which has become void by the
occurrence of any condition therein prescribed invalidating the same;

This criminal complaint is based on these facts:
Continued on Afiidavit

-Contlnued on the attached sheet. /S/Juan Aneaga

 

Complainant ’s signature

Juan Arteaga ’Border Patrol Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date; October 03, 2018

 

Judge 's signature

City and state; Laredo, 'l`exas Diana Song Quiroga g U.S_ Magistrate Judge

 

Printed name and title

Case 5:18-cr-OO799 Document 1 Filed in TXSD on 10/02/18 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIM]NAL C()MPLAINT
V.
Flor Beatriz COBAXIN~Almendra Case Number:

On October l, 2018, a Border Patrol Agent (BPA) inspected a subject later identified as COBAXIN-Almendra, Flor Beatriz who
was encountered on a Greyhound bus at the United States Border Patrol checkpoint located at the 29 mile marker on Interstate
I-lighway 35, north of Laredo, Texas.

At approximately 7:40 a.m., a Greyhound bus approached the primary bus lanes. BPA boarded the bus in order to conduct
immigration inspections on all passengers BPA encountered COBAXIN-Almendra, Flor Beatriz who presented a U.S. Passport
card bearing the name COBAXIN, Flor Beatriz. The BPA noticed the U.S. Passport card had a photograph that matched
COBAXIN-A|mendra, Flor Beatriz. The BPA inspected the document and noticed that the document was missing several security
features and appeared to be altered. BPA contacted dispatch and requested the passport card number to be checked. Results from
the passport card number came back to a different name. After further immigration questioning, COBAXIN-Almendra, Flor Beatriz
admitted to being in the United States illegally and did not possess any immigration documents that would allow her to be in or
remain in the United States legally. COBAXIN~Almendra, Flor Beatriz was placed under arrest and escorted inside the checkpoint
for processing

COBAXIN-Almendra, Flor Beatriz was informed of her rights as per Service Form I-214. COBAXIN-Almendra, Flor Beatriz
provided a sworn statement which she stated she was a citizen of Mexico. COBAXIN-Almendra, Flor Beatriz stated she illegally
entered the United States on September 27, 2018, near Laredo, Texas. COBAXIN-A|mendra, Flor Beatriz claims to have paid an
unknown man in Nuevo Laredo, Tamaulipas, Mexico $500 for the fraudulent passport card. COBAXIN-Almendra, Flor Beatriz
also stated that she knew that it was illegal to obtain or use a fraudulent passport card in the United States.

SUBSCRIBED and SWORN to before me this day of

 

 

Signature of J udicial Officer Signature of Complaint

